Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination filed on May 5, 2021 has been accepted and entered.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 20 and 21, applicant’s arguments presented on pages 11 and 12 of the Remarks filed on April 5, 2021 are persuasive.
Regarding claim 18, none of the prior art of record specifies or makes obvious a treatment planning apparatus, namely
Wherein the optimizer is configured to:
Determine an initial solution S;
Calculate a dose D based on the initial solution S;
Obtain a utility function P;
Calculate a gradient of the utility function P around D; and project the gradient of the utility function P into a solution space to obtain a gradient of S;
Determine a new solution S’ based on the initial solution S , and the gradient of S, wherein the determined new solution S’ comprises one or more treatment parameters for the treatment plan that have been optimized by the optimizer as influenced by the controller based on the first continuous function, in combination with the other claimed elements. 
The balance of claims are allowable for the above stated reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,162,008- see figure 1, treatment plan optimization
US 2018/0111006-see figure 3
US 2021/0158929- see claim 10
US 2017/0087383-Figure 1/5
US 2013/0083004- see 2A/3A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884